Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1 and 6 in this application are given the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Because the claim limitation " image forming means” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 6 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. As for the limitation "image forming means”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0066] and [0069] of the specification and Figs. 3 and 5 of the drawing disclose " image forming means” correspond to mechanical shutters. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
5.	Claims 1-10 are rejected under 35 U.S.C. 103 as unpatentable over Chen (US 20150054927 A1) in view of SUGIHARA (US 20160275881 A1).
Regarding claim 1, Chen (e.g., Figs. 1-3) discloses a stereoscopic image display device comprising: 
a display (display 10) divided into a plurality of sections, each of the sections including a plurality of small images displayed, each of the small images having a plurality of preset minute images (display 10 can be divided into a plurality of sub-screens, each sub-screen includes a plurality of image pixels; [0029], [0031], and [0034]); 
a shutter panel (shutter panel 20 including a plurality of shutter pixels) disposed in front of the display (display 10), the shutter panel (shutter panel 20) including a plurality of first shutters arranged side by side in units of the minute image (e.g., Figs. 1-2 and [0028]), the first shutters time-divisionally dividing each of the sections per each of the small images by switching on and off in units of the minute image (e.g., Figs. 1-2; [0028], [0031], and [0034]); and 
an image forming panel including a plurality of image forming means arranged side by side (shutter panel 30 including a plurality of shutter pixels), the image forming means forming an image from light rays from each of the small images (e.g., Figs. 1-3), the light rays from each of the small images passing through the first mechanical shutters when the first mechanical shutters are on (e.g., Figs. 1-2 and [0028]), 
wherein each of the small images forms a part of a stereoscopic image to be displayed (e.g., Figs. 1-3; stereoscopic image display), one of the image forming means is provided for each of the small images (e.g., Figs. 1-2 and [0028]), each of the small images is composed of a plurality of the minute images arranged in a dispersion state ([0031]; arrangement of sub-screens), and each of the image forming means (shutter pixels  of shutter panel 30) is on an axis passing through a central area of a corresponding one of the small images (e.g., Figs. 1-2). 

Chen discloses the first shutters, in addition, Chen discloses image forming means corresponding to second shutters, but Chen does not disclose the first shutters and the second shutters are mechanical shutters. However, SUGIHARA (e.g., Figs. 1-5) discloses a stereoscopic image display 1000, comprising a shutter panel 14, and the shutter panel 14 including a plurality of mechanical shutters (e.g., Figs. 1-5 and [0041], [0049], [0054]; MEMS shutters) arranged for a plurality of pixel units. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of SUGIHARA to modify Chen’s first shutters and second shutters based on MEMS design. The combination/motivation would be to provide an alternative design choice of shutters for a stereoscopic image display with an increased reliability and robustness and a precision control.

Regarding claim 2, Chen in view of SUGIHARA discloses the stereoscopic image display device set forth in clam 1, Chen (e.g., Figs. 1-3) discloses wherein each of the minute images is composed of one of pixels of the display ([0031]).

Regarding claim 3, Chen in view of SUGIHARA discloses the stereoscopic image display device set forth in clam 1, Chen (e.g., Figs. 1-3) discloses wherein each of the minute images is composed of an assemblage of the pixels of the display ([0052] and [0055]).

Regarding claim 4, Chen in view of SUGIHARA discloses the stereoscopic image display device set forth in clam 1, Chen (e.g., Figs. 1-3) discloses wherein the on and off of the first shutters corresponding to each other among the sections are synchronized ([0028]). Chen does not discloses the first shutters are mechanical shutters. However, SUGIHARA (e.g., Figs. 1-5) discloses a stereoscopic image display 1000, comprising a shutter panel 14, and the shutter panel 14 including a plurality of mechanical shutters (e.g., Figs. 1-5 and [0041], [0049], [0054]; MEMS shutters) arranged for a plurality of pixel units. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of SUGIHARA to modify the first shutters of Chen based on MEMS design for the same reason above.

Regarding claim 5, Chen in view of SUGIHARA discloses the stereoscopic image display device set forth in clam 1, Chen (e.g., Figs. 1-3) discloses wherein each of the image forming means is a second shutter switching a minute opening portion on and off (e.g., Figs. 1-2 and [0028]). Chen discloses image forming means corresponding to second shutters, but does not disclose the second shutters are mechanical shutters. However, SUGIHARA (e.g., Figs. 1-5) discloses a stereoscopic image display 1000, comprising a shutter panel 14, and the shutter panel 14 including a plurality of mechanical shutters (e.g., Figs. 1-5 and [0041], [0049], [0054]; MEMS shutters) arranged for a plurality of pixel units. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of SUGIHARA to modify the second shutters of Chen based on MEMS design for the same reason above.

Regarding claim 6, Chen (e.g., Figs. 1-3) discloses a stereoscopic image display method comprising: 
dividing a display (display 10) into a plurality of sections; displaying a plurality of small images in each of the sections, the small images each having a plurality of preset minute images (display 10 can be divided into a plurality of sub-screens, each sub-screen includes a plurality of image pixels; [0029], [0031], and [0034]); 
time-divisionally dividing each of the sections per each of the small images by switching a plurality of first shutters (shutter panel 20 including a plurality of shutter pixels) on and off in units of the minute image (e.g., Figs. 1-2; [0028], [0031], and [0034]), the first shutters arranged on a shutter panel (shutter panel 20) disposed in front of the display (display 10), the first shutters arranged in units of the minute image (e.g., Figs. 1-2; [0028], [0031], and [0034]); and 
forming an image from light rays from each of the small images by using a plurality of image forming means arranged side by side on an image forming panel (shutter panel 30 including a plurality of shutter pixels), the light rays from each of the small images passing through the first shutters when the first mechanical shutters are on (e.g., Figs. 1-2 and [0028]), 
wherein each of the small images forms a part of a stereoscopic image to be displayed (e.g., Figs. 1-3; stereoscopic image display), one of the image forming means is provided for each of the shall images (e.g., Figs. 1-2 and [0028]), each of the small images is composed of a plurality of the minute images arranged in a dispersion state ([0031]; arrangement of sub-screens), and each of the image forming means is on am axis passing through a central area of a corresponding one of the small images (e.g., Figs. 1-2).

Chen discloses the first shutters, in addition, Chen discloses image forming means corresponding to second shutters, but Chen does not disclose the first shutters and the second shutters are mechanical shutters. However, SUGIHARA (e.g., Figs. 1-5) discloses a stereoscopic image display 1000, comprising a shutter panel 14, and the shutter panel 14 including a plurality of mechanical shutters (e.g., Figs. 1-5 and [0041], [0049], [0054]; MEMS shutters) arranged for a plurality of pixel units. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of SUGIHARA to modify Chen’s first shutters and second shutters based on MEMS design. The combination/motivation would be to provide an alternative design choice of shutters for a stereoscopic image display with an increased reliability and robustness and a precision control.

Regarding claim 7, Chen in view of SUGIHARA discloses the stereoscopic image display method set forth in claim 6, Chen (e.g., Figs. 1-3) discloses wherein each of the minute images is composed of one of pixels of the display ([0031]).

Regarding claim 8, Chen in view of SUGIHARA discloses the stereoscopic image display method set forth in claim 6, Chen (e.g., Figs. 1-3) discloses wherein each of the minute images is composed of am assemblage of the pixels of the display ([0052] and [0055]).

Regarding claim 9, Chen in view of SUGIHARA discloses the stereoscopic image display method set forth in claim 6, Chen (e.g., Figs. 1-3) discloses wherein the on and off of the first shutters corresponding to each other among the sections are synchronized ([0028]). Chen does not discloses the first shutters are mechanical shutters. However, SUGIHARA (e.g., Figs. 1-5) discloses a stereoscopic image display 1000, comprising a shutter panel 14, and the shutter panel 14 including a plurality of mechanical shutters (e.g., Figs. 1-5 and [0041], [0049], [0054]; MEMS shutters) arranged for a plurality of pixel units. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of SUGIHARA to modify the first shutters of Chen based on MEMS design for the same reason above.

Regarding claim 10, Chen in view of SUGIHARA discloses the stereoscopic image display method set forth in claim 6, Chen (e.g., Figs. 1-3) discloses wherein each of the image forming means is a second mechanical shutter switching a minute opening portion on and off (e.g., Figs. 1-2 and [0028]). Chen discloses image forming means corresponding to second shutters, but does not disclose the second shutters are mechanical shutters. However, SUGIHARA (e.g., Figs. 1-5) discloses a stereoscopic image display 1000, comprising a shutter panel 14, and the shutter panel 14 including a plurality of mechanical shutters (e.g., Figs. 1-5 and [0041], [0049], [0054]; MEMS shutters) arranged for a plurality of pixel units. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of SUGIHARA to modify the second shutters of Chen based on MEMS design for the same reason above.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/YUZHEN SHEN/Primary Examiner, Art Unit 2691